DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 39, 42, 44, 45 and 63, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pirner (U.S. Application Publication No. 2012/0043328) in view of Furlong (U.S. Patent No. 8,322,530).
Pirner discloses a packaging assembly (20), comprising: a container body (50) defining an interior for housing a product and an opening leading to the interior, the container body comprising a lip (at 54) surrounding the opening and extending upwardly from a rim (at 30) that extends radially outwardly from a sidewall of the container body; 
Pirner fails to teach one of the sealing surfaces of the first seal being formed of an elastomeric material, wherein the sealing surface of the first seal formed of the 
Furlong teaches that it is known in the art to manufacture packaging assemblies with rigid plastic materials and elastomeric materials (col. 4, lines 6-11).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the assembly of Pirner with rigid plastic and elastomers in order to adjust the durability of the packaging and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 46 and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pirner and Furlong in view of Davolt (U.S. Patent No. 3,881,627).
The modified assembly of Pirner teaches all the claimed limitations as shown above wherein a diameter of the first seal is larger than a diameter of the second seal (Pirner, Fig. 6), but fails to teach wherein the annular bead has first and second radially spaced bumps that each contact an upper surface of the channel to form a sealing relationship therebetween.
Davolt teaches that it is known in the art to manufacture a packaging assembly with a sealing protrusion having radially spaced bumps for sealing with an upper surface (Figs. 5, 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the assembly of Pirner with bumps, in order to increase the sealing surface area.
Allowable Subject Matter
Claims 48-51, 55, 57-59 and 62 are allowed.
Claims 43, 60, 61 and 64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 39 have been considered but are moot because the new ground of rejection includes a different interpretation of the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733